DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wells et al. (USPAPN 2015/0294143) discloses:
receiving, from one or more 3D motion sensors, image data of a room to be monitored (see para [23] and [48], receiving image data of a workspace from 3D sensors);
configuring a virtual barrier within the room (see para [25] and [74], configuring a safe zone, a warning zone, and a critical zone within the workspace);
bounding box tracking to track the position of the person to determine whether the person touches or crosses the virtual barrier (see para [74] and [97], monitoring a trajectory of a person in the workspace relative to the zones).
However, Wells does not disclose: utilizing skeletal tracking to initially track a position of a person detected within the room to determine whether the person touches or crosses the virtual barrier; and switching from skeletal tracking to bounding box tracking to track the position of the person to determine whether the person touches or crosses the virtual barrier, wherein bounding box tracking includes monitoring a position of a bounding box circumscribing at least a portion of the person relative to the virtual barrier. Similar reasons apply to claims 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otanasap et al. (“Pre-impact fall detection system using dynamic threshold and 3D bounding box”) and Svenson et al. (WO 2018/218286) each discloses using both skeletal tracking and bounding box tracking for fall detection, however, do not disclose switching from skeletal tracking to bounding box tracking.
Zarka et al. (“Real-time human motion detection and tracking”) discloses switching from bounding box tracking to skeletal tracking, however, does not disclose switching from skeletal tracking to bounding box tracking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668